Citation Nr: 0013366	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  95-26 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from December 1980 to November 
1983 and from February 1988 to February 1989.  

In a March 1994 rating action, the RO denied a compensable 
evaluation for the veteran's service connected residuals of a 
right knee injury.  The veteran appealed for a higher rating.  
In an April 1995 rating action, the RO increased the 
evaluation to 10 percent for the right knee injury.  In March 
1999, the Board remanded the issue to the RO for further 
development of the evidence.  In August 1999, the RO denied 
an evaluation in excess of 10 percent for residuals of a 
right knee injury.

The veteran was afforded a hearing before an RO hearing 
officer in March 1995 and two hearings before the undersigned 
Member of the Board at the RO in December 1998 and a video-
conference hearing in March 2000.  Transcripts of all three 
hearings are of record.  At the March 2000 video-conference 
hearing, the veteran submitted additional evidence during the 
hearing and waived his right to have it initially considered 
by the RO pursuant to 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The veteran's right knee disorder is manifested by range of 
motion of zero to 140 degrees with pain on motion from 90 
degrees and joint line tenderness; there was no evidence of 
instability, locking, weakened movement, fatigability, lack 
of endurance or incoordination on recent VA examination.



CONCLUSION OF LAW

The schedular criteria for a rating evaluation greater than 
10 percent for residuals of a right knee injury have not been 
met.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. Part 4 
§§ 4.10, 4.71(a); Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran asserts that this right knee disability is more 
severe than currently rated and should receive a higher 
rating.  In particular, he states that his right knee gives 
out and that he falls three or more times a week.

In a June 1989 rating action, the RO granted service 
connection for residuals of a right knee injury and assigned 
a noncompensable evaluation.  It was determined that the 
veteran had injured his right knee on a bulkhead on a ship 
while in service. 

VA outpatient treatment records dated in May 1994 reveal that 
the veteran complained of increased pain and swelling in his 
right knee.  On examination, there was minimal effusion of 
the right knee.  The veteran was referred for x-rays and 
orthopedic consultation.  At a follow-up examination in May 
1994, the veteran still complained of pain and stiffness of 
the right knee.  He stated that his knee sometimes pops.  It 
was noted that x-ray results were negative.  Examination of 
the knee revealed no swelling or tenderness with full range 
of movement of both knees.  

In a July 1994 VA outpatient treatment record, the veteran 
stated that his right knee remained painful and occasionally 
gave way.  Examination of the knee revealed no swelling or 
tenderness.  

In a private outpatient treatment dated in February 1995, the 
veteran complained of pain, locking, and swelling of the 
right knee.  Examination revealed medial and joint-line 
tenderness.  McMurray sign was positive.  There was full 
stable motion.  The impression was torn meniscus.  An 
arthroscopy with a possible meniscectomy was recommended.   

Three supporting statements dated in March 1995 were received 
from the veteran's  friends.  They each stated that the 
veteran had experienced problems with his knee such as 
buckling and giving out.

At a hearing before an RO hearing officer in March 1995, the 
veteran testified that he had constant pain in his right knee 
and that it was buckling and swelling.  He stated that he 
experienced instability of the knee once or twice a week.  He 
further indicated that his knee problem has affected his 
employment.

VA outpatient treatment records dated in November and 
December 1995 reveal that the veteran underwent a right knee 
arthroscopy.  Examination findings prior to the operation 
included a full range of motion, no effusion, and a positive 
McMurrays test.  The initial impression was lateral meniscus 
tear of the right knee.  The arthroscopy revealed no tears.

In a November 1996 VA outpatient treatment record, the 
veteran complained of popping and swelling in the right knee.  
He stated that he had pain and tingling in his feet.   The 
diagnosis was osteoarthritis of the right knee.  

A June 1997 VA outpatient treatment record revealed that the 
veteran complained of his right knee locking and swelling.  
It was noted that he underwent an arthroscopy in December 
1995 and that the findings were negative. 

VA clinical records dated in August 1997 reveal that the 
veteran was diagnosed with probable osteoarthritis of the 
right knee and low back pain.  It was recommended that the 
veteran remain off of work for a few weeks.

At a VA orthopedic examination in August 1997, the veteran 
complained of increased pain, stiffness, swelling, and 
inflammation of both his knees.  He stated that he had to 
change his job from a truck driver to that of a desk job.  On 
examination, there was a healed scar on the right knee.  
There was no deformity or muscle atrophy.  Local temperature 
was normal.  There was palpable tenderness on the anterior 
surface.  There was no swelling of the right knee.  Gait was 
antalgic with decreased weight bearing on the right side.  
Leg length was equal on both sides.  There was crepitus on 
the anterior surface with movement of the right knee.  Range 
of motion of the right knee was 115 degrees on flexion and 0 
degrees on extension.  Active range of motion was 20 to 30 
degrees less than passive range of motion.  There was a 
negative drawer test and mild lateral instability of the 
right knee.  The diagnosis included status post injury of the 
right knee with pain.

In an August 1997 VA outpatient treatment record, the veteran 
complained of increased right knee pain over the past two to 
three years.  Examination of the right knee revealed a range 
of motion of 0 to 130 degrees.  McMurrays test was negative.  
There was no joint line tenderness.  An August 1997 VA X-ray 
report revealed a finding of normal bilateral knees.      

In an October 1997 VA outpatient treatment record, it was 
noted that the veteran now had patellofemoral symptoms.  He 
stated that braces and physical therapy were not helping.  
The assessment was bilateral knee pain. 

VA outpatient treatment record dated from September 1997 to 
January 1998, showed that the veteran received physical 
therapy treatment for his knee pain.  

The veteran and his wife gave testimony at a hearing before 
the undersigned Member of the Board at the RO in December 
1998.  The veteran stated that he had continuous knee pain 
and that his knee buckles.  He reported that he had to change 
jobs because of the problems with his knee and that as a 
result he is now making less money.  The veteran's wife 
testified that she has seen him fall several times due to the 
instability of his knee.  

Following initial appellate review in March 1999, the Board 
remanded the case to the RO for further development of the 
issue.  The RO was instructed to afford the veteran a 
thorough VA orthopedic examination to determine the correct 
diagnosis of the veteran's right knee disability.  In 
particular, the examiner was to comment on any instability, 
locking, weakened movement, fatigability, lack of endurance, 
incoordination, swelling, deformity, atrophy to disuse, 
disturbance of locomotion or interference with weight bearing 
of the right knee.    

The veteran was afforded a VA orthopedic examination in June 
1999.  The examiner indicated that he reviewed the claims 
folder.  He complained of generalized right knee pain with 
occasional swelling, giving way, and locking.  He stated that 
the pain radiated to the thighs.  The examiner noted that the 
veteran had a slow but normal gait and that he used bilateral 
hinged-knee braces which were removed.  Examination the right 
knee revealed a scar over the dorsum area.  There was no 
effusion, swelling, or erythema.  Flexion was from 0 degrees 
to 140 degrees for both knees, however, the veteran 
complained of increased pain from 90 degrees to 140 degrees.  
There was joint line tenderness, right more than left.  There 
was no crepitation.  Patellar compression test was negative.  
Anterior and posterior drawer signs were negative.  Lachman 
test was negative.  McMurray test was performed on both 
knees.  From the initiation of the test, the veteran 
complained of pain so the examiner determined that it was not 
a valid McMurray's test.  X-rays revealed normal alignment of 
the right knee joint with normal joint space.  There were no 
degenerative changes.  Bone density was normal.  A sunrise 
view on the right side revealed minimal lateralization of the 
patella.  

The examiner commented that the veteran was most likely 
suffering from meniscal degeneration of the right knee.  He 
stated that there was no limitation of range of motion except 
that the veteran experienced pain when the knees reached 90 
degrees and that is determined by facial expression.  He 
further commented that the veteran had no instability of the 
knee.  There were no weakened movements, locking, 
fatigability, lack of endurance, incoordination, swelling, 
deformity or atrophy of disuse, disturbance of motion or 
other findings with the exception of joint line tenderness.

In a Supplemental Statement of the Case dated in August 1999, 
the RO continued to deny an evaluation in excess of 10 
percent for the veteran's right knee disorder.

The veteran and his wife gave testimony at a video-conference 
hearing before the undersigned Member of the Board in March 
2000.  In particular, the veteran testified that the VA 
examination of August 1999 was inadequate in that an MRI was 
not performed which would have provided a more accurate 
picture of his right knee condition.  It was indicated also 
that the examination findings were inconsistent with the pain 
and instability that the veteran experienced every day.  The 
veteran's wife testified that she has witnessed the veteran 
falling on several occasions because of his right knee giving 
way.

At the March 2000 video-conference hearing, the veteran 
submitted additional evidence during the hearing and waived 
his right to have it initially considered by the RO pursuant 
to 38 C.F.R. § 20.1304(c).  The evidence submitted included 
photographs of the veterans legs.  A letter of medical 
treatment dated in March 1999 was received from the veteran's 
private physician.  The letter referenced treatment that the 
veteran had received for left knee pain.  A statement of 
support was submitted in which the veteran's manager stated 
that he noticed a significant and steady decline in the 
veteran's performance at work because of the problems with 
his knees.    

II.  Analysis
 
The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased evaluation is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his right knee 
disorder is worse than currently evaluated, and he has thus 
stated a well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1, 4.2, 4.7, and 4.10.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  38 C.F.R. § 4.59 provides 
that, with any form of arthritis, painful motion is an 
important factor of disability.  The intention of the VA 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joints.  The 
joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing.

When a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  See DeLuca v. Brown, 8 
Vet.App. 202, 205 (1995).  

The Board has considered 38 C.F.R. § 4.71(a), Diagnostic 
Codes 5257, 5260, and 5261.  Under Diagnostic Code 5257, a 
slight impairment of the knee warrants a 10 percent rating.  
Limitation of flexion of the knee to 45 degrees is accorded a 
10 percent rating under Diagnostic Code 5260.  Limitation of 
extension of the knee to 10 degrees warrants a 10 percent 
rating under Diagnostic Code 5261.  Under the same Diagnostic 
Codes a 20 percent rating is provided for moderate impairment 
of 
the knee, consisting of recurrent subluxation or lateral 
instability, for limitation of flexion of the knee to 30 
degrees, or limitation of extension of the knee to 15 
degrees.  Further, absent evidence of ankylosis or impairment 
of the tibia and fibula, Diagnostic Codes 5256 and 5262 are 
not for consideration and application.

The Board has also considered Diagnostic Code 5003.  This 
code is applicable when the disability involves degenerative 
arthritis that has been established by X-ray findings and is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  VA outpatient treatment records reveal a diagnosis 
of osteoarthritis of the right knee, however current VA X-ray 
results reveal normal findings.  Thus, Diagnostic Code 5003 
is also not for consideration.  

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (1999).

A rating in excess of 10 percent under Diagnostic Code 5257 
for the veteran's right knee disorder is not shown on current 
VA examination.  The Board has reviewed all the evidence of 
record including the statements advanced by the veteran.  The 
June 1999 VA examination findings more closely approximate a 
slight knee impairment.  This examination involved a thorough 
review of the veteran's claims folders and a detailed 
examination.  The veteran's right knee disability is not 
manifested by moderate or severe subluxation or lateral 
instability required for a higher evaluation.  Although the 
veteran has repeatedly reported increased knee pain and 
locking of the knee, the VA examination demonstrated that 
there was no evidence of instability or weakness.  There was 
full range of motion of the knee with pain on extension of 
the knee at 90 degrees.  However, the Board finds that this 
disability most closely approximates a slight impairment of 
the right knee.  

The VA examiner has also reported that there was no evidence 
of weakened movements, locking, fatigability, lack of 
endurance, incoordination, or swelling. Thus, it is the 
opinion of the Board that any functional impairment is no 
more than that characterized by the current rating which 
represents a slight knee impairment.

The Board is not unsympathetic to the veteran's contentions, 
however, it finds that the June 1999 VA examination report is 
of greater probative value than are his statements.  
Furthermore, the Board finds that the recent examination is 
more than adequate to evaluate the veteran's disorder.  The 
absence of a MRI is not critical to the examination as it is 
primarily a diagnostic tool.  The question presented here is 
one of the level of disability which is best evaluated by a 
physical examination as was conducted in this case.  To the 
extent that he has reported specific impairment, the veteran 
is considered credible. However, even the credible statements 
do not establish the presence of a disability described as 
greater than slight.

Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board that the preponderance of the evidence is 
against the veteran's claim and the veteran's claim for an 
increased rating for his right knee disability is denied.


ORDER

Entitlement to an increased rating for residuals of a right 
knee injury is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

 

